United States Court of Appeals
                     For the First Circuit


No. 03-1609

                    UNITED STATES OF AMERICA,

                           Appellant,

                               v.

                        WILLARD HARTSOCK,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on October 10, 2003 is
amended as follows:

     On the cover sheet, replace "Senior" with "Chief" in "Senior
U.S. District Judge"

     On page 12, add "convictions" after the word "predicate" and
within the quotation marks, so that the parenthetical reads:
convictions that may serve as predicate convictions").

     On page 13, change "Dept." to "Dep't"